TO BE PUBLISHED IN THE OFFICIAL REPORTS



                      OFFICE OF THE ATTORNEY GENERAL


                                State of California



                               JOHN K. VAN DE KAMP


                                  Attorney General



                             _________________________

                                            :


                OPINION                     :                No. 85-601


                                            :


                     of                     :              APRIL 11, 1986
                                            :


        JOHN K. VAN DE KAMP                 :


           Attorney General                 :


                                            :


           JOHN T. MURPHY                   :


         Deputy Attorney General            :


                                            :



________________________________________________________________________


              THE HONORABLE STEVE WHITE, Chief Assistant Attorney General,
has requested an opinion on the following question:

              May a California magistrate authorize the installation of a pen register by
the issuance of a search warrant?

                                    CONCLUSION

               A California magistrate may authorize the installation of a pen register by
the issuance of a search warrant.

                                      ANALYSIS

             A pen register has been described as follows (United States v. Caplan (E.D.
Mich. S.D. 1966) 255 F.Supp. 805, 807):


                                            1

                                                                                   85-601


              "The pen register is a device attached to a given telephone line
       usually at a central telephone office. A pulsation of the dial on the line to
       which the pen register is attached records on a paper tape dashes equal in
       number to the number dialed. The paper tape then becomes a permanent
       and complete record of outgoing numbers called on the particular line.
       With reference to incoming calls, the pen register records only a dash for
       each ring of the telephone but does not identify the number from which the
       incoming call originated. The pen register cuts off after the number is
       dialed on outgoing calls and after the ringing is concluded on incoming
       calls without determining whether the call is completed or the receiver is
       answered. There is neither recording nor monitoring of the conversation."1

We are asked whether a California magistrate may authorize the installation of such a
device by issuance of a search warrant. The warrant would direct law enforcement
officers to search for and seize the numbers dialed from a telephone but not the
conversations. We assume that the telephone subscriber, upon whose line the pen
register will be connected, has no knowledge of and has not consented to such a
connection. Moreover, we assume that the telephone company will make the connection
or give the law enforcement officers access to its facilities or equipment.2 The effect of
the installation will be to provide law enforcement officers with a record of the calls
originating from the subscriber's telephone.

                                                 I

                             TELEPHONE CONVERSATIONS

               The Fourth Amendment of the United States Constitution provides as
follows:

              "The right of the people to be secure in their persons, houses, papers,
       and effects against unreasonable searches and seizures, shall not be
       violated, and no Warrants shall issue, but upon probable cause, supported


   1
      See also, United States v. New York Telephone Co. (1977) 434 U.S. 159, 161 fn. 1 and
People v. Blair (1979) 25 Cal.3d 640, 654 fn. 11. More sophisticated devices will record the
date and the time of the outgoing call, whether the call was answered and the duration of the call.
(Comment, On Privacy, Pen Registers, and State Constitutions: The Colorado Supreme Court
Rejects Smith v. Maryland, (1984) 15 U. of Toledo L.R. 1467.)
    2
      Fees charged by and policies of telephone companies regarding pen registers are outside the
scope of this opinion.

                                                2

                                                                                           85-601


       by Oath or affirmation, and particularly describing the place to be searched,
       and the persons or things to be seized."

The language of article I, section 13, of the California Constitution is substantially
identical.3

               A discussion of electronic searches and seizures must include the United
States Supreme Court cases on the subject of searching for and seizing telephone
conversations: Berger v. New York (1967) 388 U.S. 41 and Katz v. United States (1967)
389 U.S. 347. In Berger, a state statute authorized an ex parte order for eavesdropping
issued by a judge upon the oath or affirmation of certain law enforcement officers "'that
there is reasonable ground to believe that evidence of a crime may be thus obtained, and
particularly describing the person or persons whose communications, conversations or
discussions are to be overheard or recorded and the purpose thereof, and, in the case of a
telegraphic or telephonic communication, identifying the particular telephone number or
telephone line involved.'" (388 U.S. at p. 43, fn. 1.) Armed with such an order, law
enforcement officers placed "recording devices" on certain telephones and recordings of
conversations thus obtained were played to the jury which convicted the defendant. The
Supreme Court reversed the conviction. The court, finding the state statute too intrusive
of Fourth Amendment protections, laid down guidelines by which an electronic search
and seizure of conversations might be conducted: probable cause to believe that a
specific crime has been or is being committed; a warrant describing with particularity the
type of conversations sought; a warrant authorizing only a limited intrusion and not a
series of intrusions; a promptly executed warrant; an invasion of privacy no greater than

   3
      Article I, section 28, subdivision (d), of the California Constitution (Proposition 8 on the
June 1982
    primary election ballot) eliminated any judicially created independent state grounds for the
exclusion of evidence obtained by search and seizure. In In re Lance W. (1985) 37 Cal.3d 873,
886, the court interpreted this provision as having no effect on the substantive right to security
from unreasonable searches and seizures contained in the California Constitution. The court
stated at pages 886-887:
                "What would have been an unlawful search or seizure in this state before
        the passage of that initiative would be unlawful today, and this is so even if it
        would pass muster under the federal Constitution. What Proposition 8 does is to
        eliminate a judicially created remedy for violations of the search and seizure
        provisions of the federal or state Constitutions, through the exclusion of evidence
        so obtained, except to the extent that exclusion remains federally compelled."
Consequently, the absence of a search warrant will not preclude the admission of evidence if the
search and seizure was valid under federal law. (People v. Lissauer (1985) 169 Cal.App.3d 413,
419.)

                                                3

                                                                                          85-601


necessary under the circumstances; no indiscriminate seizure of conversations of persons
having no connection to the crime under investigation; a termination date for the search
and immediate termination upon seizure of the conversations sought; special facts or
exigent circumstances; a return of warrant with judicial supervision over the use of the
seized conversations. (388 U.S. at pp. 57-60.)

              In Katz, federal officers did not "tap" a telephone but attached an electronic
listening device to the outside of a telephone booth and intercepted conversations of a
suspected bookmaker. The officers did not have a search warrant. The Supreme Court
found the absence of the warrant fatal to the conviction which followed the
eavesdropping. The court observed (389 U.S. at p. 354):

              "[I]t is clear that this surveillance was so narrowly circumscribed
       that a duly authorized magistrate, properly notified of the need for such
       investigation, specifically informed of the basis on which it was to proceed,
       and clearly apprised of the precise intrusion it would entail, could
       constitutionally have authorized, with appropriate safeguards, the very
       limited search and seizure that the Government asserts in fact took place."

            Berger and Katz, then, would permit electronic searches for and seizures of
telephone conversations through a precise and discriminate judicial search warrant
complying with the United States Constitution.

               The requirements of the Berger and Katz cases have been incorporated into
the eavesdropping provisions of the Omnibus Crime Control and Safe Streets Act of
1968. (18 U.S.C. §§ 2510-2520.) These provisions, inter alia, enable a state to
legislatively authorize electronic interception of certain wire or oral communications (18
U.S.C. § 2516(2)):

              "The principal prosecuting attorney of any State, or the principal
       prosecuting attorney of any political subdivision thereof, if such attorney is
       authorized by a statute of that State to make application to a State court
       judge of competent jurisdiction for an order authorizing or approving the
       interception of wire or oral communications, may apply to such judge for,
       and such judge may grant in conformity with section 2518 of this chapter
       and with the applicable State statute an order authorizing, or approving the
       interception of wire or oral communications by investigative or law
       enforcement officers having responsibility for the investigation of the
       offense as to which the application is made, when such interception may
       provide or has provided evidence of the commission of the offense of
       murder, kidnapping, gambling, robbery, bribery, extortion, or dealing in

                                             4

                                                                                        85-601


       narcotic drugs, marijuana or other dangerous drugs, or other crime
       dangerous to life, limb, or property, and punishable by imprisonment for
       more than one year, designated in any applicable State statute authorizing
       such interception, or any conspiracy to commit any of the foregoing
       offenses."

             The federal law provides definitions of the statutory terms (18 U.S.C.
§ 2510) including:

               "(1) 'wire communication' means any communication made in
       whole or in part through the use of facilities for the transmission of
       communications by the aid of wire, cable, or other like connection between
       the point of origin and the point of reception furnished or operated by any
       person engaged as a common carrier in providing or operating such
       facilities for the transmission of interstate or foreign communications;

               "(2) 'oral communication' means any oral communication uttered by
       a person exhibiting an expectation that such communication is not subject
       to interception under circumstances justifying such expectation;

              ". . . . . . . . . . . . . . . . . . . . . .

              "(4) 'intercept' means the aural acquisition of the contents of any
       wire or oral communication through the use of any electronic, mechanical,
       or other device.

              ". . . . . . . . . . . . . . . . . . . . . .

              "(8) 'contents', when used with respect to any wire or oral
       communication, includes any information concerning the identity of the
       parties to such communication or the existence, substance, purport, or
       meaning of that communication; . . . ."

California has not enacted a statute implementing this federal law. Consequently, in
California there is no procedure which would permit the interception of confidential
telephone conversations.4

   4
     When the telephone conversation is not confidential, i.e., a party thereto consents to the
overhearing of the conversation, the eavesdropping by law enforcement is considered lawful.
(See Pen. Code, 633; Hoffa v. United States (1966) 385 U.S. 293, 302; People v. Mabry (1969)
71 Cal.2d 430, 440-442, cert. den. (1972) 406 U.S. 972.)

                                                             5

                                                                                        85-601


                                             II



                                TELEPHONE NUMBERS



               We turn to the use of pen registers in the context of electronic searches and
seizures. In Smith v. Maryland (1979) 442 U.S. 735, the telephone company, at police
request, installed a pen register to record the numbers dialed from a telephone at the
home of a person suspected of making threatening and obscene calls. The police had no
search warrant or other court order. The Supreme Court held that the use of a pen
register was not a search within the meaning of the Fourth Amendment and, hence, "no
warrant was required." (442 U.S. at p. 746.) The court reasoned that the caller had no
actual or legitimate expectation of privacy in the phone numbers he dialed. (442 U.S. at
pp. 741-746.)

               The Omnibus Crime Control and Safe Streets Act of 1968, in its
wiretapping provisions (18 U.S.C. §§ 2510-2520), has been interpreted as applicable only
to the interception of the contents of communications and as not governing pen registers.
(United States v. New York Telephone Co., supra, 434 U.S. 159, 166-167; United States
v. Illinois Bell Tel. Co. (7th Cir. 1976) 531 F.2d 809, 812; Sistok v. Northwestern Tel.
Systems, Inc. (Mont. 1980) 615 P.2d 176, 181.)

               Some state courts have held under their state constitutions and laws that
search warrants are not required for the installation of pen registers. (See People v.
Guerra (1982) 455 N.Y. Supp.2d 713, 714-715; State ex rel. Ohio Bell Tel. Co. v.
Williams (Ohio 1980) 407 N.E.2d 2, 3-5.) On the other hand, another state court has
interpreted its state constitutional provision, which is substantially similar to the Fourth
Amendment and article I, section 13, of the California Constitution, as generally
prohibiting the use of a pen register without a search warrant. (People v. Sporleder
(Colo. 1983) 666 P.2d 135, 143-144.)

              The California courts have not addressed the pen register issue in a similar
constitutional context. However, in analogous situations, they have found that a
telephone subscriber has a reasonable expectation of privacy in his or her telephone
records. (People v. Chapman (1984) 36 Cal.3d 98, 106-111 (unlisted telephone number);
People v. Blair, supra, 25 Cal.3d 640, 653-655 (hotel guest's telephone records); People
v. McKunes (1975) 51 Cal.App.3d 487, 492 (telephone company's customer's records).)
We believe that a subscriber's expectation of privacy in the record of dialed numbers
maintained by the telephone company or by a hotel is substantially similar to his or her
privacy interest in the dialed numbers revealed by a pen register. In view of these
precedents, California courts are likely to find that a telephone subscriber's expectation
that the numbers dialed from his or her telephone will remain free from governmental

                                             6


                                                                                     85-601


intrusion by a pen register is a reasonable expectation of privacy protected by the
California Constitution.

                                            III

                                 SEARCH WARRANTS

              A significant consideration in the Chapman, Blair and McKunes cases was
that the police officers, in obtaining the telephone records, were "[a]cting without a
warrant" (Chapman, supra, at pp. 103-104), "without legal process" (Blair, supra, at p.
653) and "without subpoena or other court order" (McKunes, supra, at p. 490). Implicit
in these cases is the admonition that the searches for and seizures of telephone records
were illegal because an appropriate judicial order had not been secured. (See Carlson v.
Superior Court (1976) 58 Cal.App.3d 13, 20-23.) Indeed, the thrust of the exclusionary
rule and of the cases applying it is to encourage the use of search warrants by law
enforcement officials. (People v. Cahan (1955) 44 Cal.2d 434, 448.)

               The Fourth Amendment indicates that a warrant may be issued for the
seizure of "things." Such language as interpreted in Fourth Amendment cases permits the
seizure of evidence of a crime. As the Supreme Court explained in Warden v. Hayden
(1966) 387 U.S. 294, 306-307 when discarding the "mere evidence" rule (fn. omitted):

               "The premise in Gouled [(1921) 255 U.S. 298] that government may
       not seize evidence simply for the purpose of proving crime has likewise
       been discredited. The requirement that the Government assert in addition
       some property interest [instrumentalities of crime, fruits of crime or
       contraband] in material it seizes has long been a fiction, obscuring the
       reality that government has an interest in solving crime. Schmerber [(1966)
       384 U.S. 757] settled the proposition that it is reasonable, within the terms
       of the Fourth Amendment, to conduct otherwise permissible searches for
       the purpose of obtaining evidence which would aid in apprehending and
       convicting criminals. The requirements of the Fourth Amendment can
       secure the same protection of privacy whether the search is for 'mere
       evidence' or for fruits, instrumentalities or contraband."

The things to be searched for and seized may be tangible or intangible. (Id., at p. 305;
Osborn v. United States (1966) 385 U.S. 323, 329-331.)

              Rule 41(b) of the Federal Rules of Criminal Procedure provides, in part,
that a warrant may issue to search for and seize any "property that constitutes evidence of
the commission of a criminal offense. . . ." Interpreting this language in Michigan Bell

                                            7


                                                                                       85-601


Tel. Co. v. United States (6th Cir. 1977) 565 F.2d 385, 389, the court in a pen register
case stated:

             "Fed.R.Crim.P. 41 authorizes the issuance of search warrants for
      'property' that constitutes evidence of a crime. The term 'property' is used
      in the rule to 'include documents, books, papers and any other tangible
      objects.' Fed.R.Crim.P. 41(h). We do not construe the definition to be all
      inclusive. Common sense dictates that, as technology makes possible the
      seizure of intangibles, the courts should not limit the scope of Rule 41, but
      rather we should interpret the rule so as to effectuate its purpose. In Katz v.
      United States, 389 U.S. 347, 355-56, 88 S.Ct. 507, 19 L.Ed.2d 576 (1967),
      and in Osborn v. United States, 385 U.S. 323, 329-30, 87 S.Ct. 429, 17
      L.Ed.2d 394 (1966), the Supreme Court held that valid federal warrants
      could be issued to search for and seize intangible objects, that is, oral
      communications. We conclude that the impulses recorded by the telephone
      equipment in the present case fall within the scope of Rule 41 and Katz and
      Osborn."

Consequently, under federal constitutional and statutory law an intangible thing may be
seized through a search warrant.

              Like the Fourth Amendment, the California Constitution proscribes
unreasonable searches and provides that "a warrant may not issue except on probable
cause, supported by oath or affirmation, particularly describing the place to be searched
and the persons and things to be seized." (Cal. Const., art. I, § 13.) California's general
search warrant statute, Penal Code section 1524, is consistent with federal law in
allowing the search for and seizure of things that are evidence, providing in part:

             "(a) A search warrant may be issued upon any of the following
       grounds:

              "(1) When the property was stolen or embezzled.

            "(2) When the property or things were used as the means of
       committing a felony.

              "(3) When the property or things are in the possession of any person
       with the intent to use it as a means of committing a public offense, or in the
       possession of another to whom he or she may have delivered it for the
       purpose of concealing it or preventing its being discovered.


                                             8

                                                                                        85-601


              "(4) When the property or things to be seized consist of any item or
       constitutes any evidence which tends to show a felony has been committed,
       or tends to show that a particular person has committed a felony.

              "(5) When the property or things to be seized consist of evidence
       which tends to show that sexual exploitation of a child, in violation of
       Section 311.3, has occurred or is occurring.

             "(b) The property or things described in subdivision (a) may be
       taken on the warrant from any place, or from any person in whose
       possession it may be." (Emphasis added.)

           A number dialed from a telephone may constitute evidence which tends to
show commission of a felony or that a particular person committed a felony.

               Prior to 1957, the section 1524 set down the grounds for issuance of a
search warrant to include situations when (1) "the property was stolen or embezzled,"
when (2) "it was used as a means of committing a felony," and when (3) "it is in the
possession of any person with the intent to use it as the means of committing a public
offense . . . ." (Amend. Stats. 1899, ch. 72, § 1.) In 1957, section 1524 was amended
(Stats. 1957, ch. 1884, § 1) to insert, inter alia, the word "things" in several places and to
add a subdivision (4):

              "A search warrant may be issued upon any of the following grounds:

              "1. When the property was stolen or embezzled.

            "2. When the property or things were used as the means of
       committing a felony.

              "3. When the property or things are in the possession of any person
       with the intent to use it as a means of committing a public offense, or in the
       possession of another to whom he may have delivered it for the purpose of
       concealing it or preventing its being discovered.

              "4. When the property or things to be seized consist of any item or
       constitutes any evidence which tends to show a felony has been committed,
       or tends to show that a particular person has committed a felony.




                                              9


                                                                                        85-601


            "The property or things described in this section may be taken on the
      warrant from any place, or from any person in whose possession it may be."
      (Emphasis added.)

As we have seen, these 1957 changes remain in the present form of the statute.

              The changes had their origin in Senate Bill No. 237 (1957 Regular
Session). This bill was sponsored by the California District Attorneys' Association,
which explained the purpose of the bill (Fourth Progress Report to the Legislature, Senate
Interim Judiciary Committee (1955-1957), pp. 390-391):

             "Senate Bill 237 contains proposed changes in Section 1524 of the
      Penal Code, which relate to grounds for issuing a search warrant. The
      proposed changes made therein are meant to remove redundant material
      and to broaden the grounds upon which a search warrant may be issued.
      The heart of the change in this section appears on page 2 of said bill,
      commencing with line 9 and ending with line 12, which reads as follows:

             "'When the property or things to be seized consist of any item or
      constitutes any evidence which tends to show a public offense has been
      committed, or tends to show that a particular person has committed or
      intends to commit a public offense.'

             "This change, based on Chapter 263.02 of the Wisconsin Statutes
      and in accordance with the Uniform Law of Arrest, provides for the
      issuance of a search warrant on reasonable and probable cause to recover
      any evidence which tends to show that a public offense has been
      committed.

              "Section 1524 of the Penal Code has not been changed in any
      material aspect since 1872, the date of the enactment of the Penal Code. A
      search warrant cannot be issued, under the present law, but upon probable
      cause, supported by an affidavit naming or describing the person, and
      particularly describing the property in the place to be searched. Regardless
      of the degree of probable cause, it is presently impossible under our
      existing law to obtain a search warrant for the recovery of any of the
      following items: fibres, hair, fingerprints, a dead body, business records,
      etc. Each and every one of the foregoing items could be of vital importance
      in the solving of a serious crime." (Emphasis added.)



                                           10

                                                                                     85-601


The opinion of Legislative Counsel, issued April 18, 1957, describes the changes as
follows (id., at p. 415):

             "This bill does not appear to us to constitute a codification of case
      law. The major change effected in the language of the section by the bill is
      the addition of language permitting the issuance of a warrant when the
      property or things to be seized consist of any item or constitutes any
      evidence which tends to show a public offense has been committed, or
      tends to show that a particular person has committed or intends to commit a
      public offense.

             "To the extent that case law sheds light on this matter it is indicated
      that the courts have not enlarged the classes of property described by
      Section 1524 for which a warrant may be issued (see Stern v. Superior
      Court, 76 Cal.App.2d 772)." (Emphasis added.)

The Legislative Digest which accompanied the enactment of the 1957 amendments states
(Legislative Digest, 1957 Regular Session, p. 33):

             "Modifies provisions relating to grounds on which such warrant may
      be issued by referring in some cases to 'things' as well as 'property'
      proposed to be seized, by referring to property or things used as means of
      committing a public offense, rather than just felony, . . . and by providing
      that the warrant may be issued when the property or things consist of any
      item or constitute any evidence which tends to show a public offense has
      been committed or that a particular person has committed or intends to
      commit a public offense.

             "Eliminates provisions, relating to specific types of property,
      governing the place or person from whom the property may be taken, and
      provides, generally, that the property, or things, may be taken from any
      place or from any person having possession." (Emphasis added.)

             This history demonstrates that the Legislature in 1957 was making the type
of change in search warrant procedure that the United States Supreme Court would
subsequently make in Warden v. Hayden, supra. Indeed, section 1524, subdivision 4, has
been characterized as rejection of the rule that "mere evidence" could not be seized
though a search warrant. (People v. Thayer (1965) 63 Cal.2d 635, 638-642, cert. den.
384 U.S. 908.) The amendments permitted the seizure of evidence of crime, as well as
property taken or used in crime. Particularly, by adding the word "things" to the word


                                           11


                                                                                       85-601


"property" the Legislature was expanding upon what could be searched for and seized
and eliminating the provisions relating to specific types of property.

              A "thing" is an inanimate object as contra- distinguished from a person.
(Gayer v. Whelan (1943) 59 Cal.App.2d 255, 261.) A thing may be corporeal or
incorporeal, tangible or intangible. (See United States v. Somers (S.D. Cal. S.D. 1908)
164 F. 259, 261-262.) "Probably there is no word in the English language so elastic and
elusive as the word 'thing.'" (Allen, Things, (1940) 28 Cal.Law.R. 421.) Are the
numbers dialed from a telephone and recorded by a pen register "things" within the
meaning of section 1524?

              The electrical impulses from a telephone are, like conversations coming
through the telephone, things which may be seized. The California cases have assumed
that conversations are things which may be seized. In People v. Drieslein (1985) 170
Cal.App.3d 591 the police were executing a search warrant in defendant's apartment and
intercepted a drug-related telephone call. On appeal the defendant claimed that the
seizure of the telephone call was a warrantless seizure unrelated to the search being
conducted. The court first stated the applicable law at page 600:

             "Since an interception of telephone calls was not delineated in the
      search warrant the officers were executing at the time the telephone call
      was intercepted, it was the People's burden to justify that interception as a
      warrantless seizure. [Citation.]."

The court then found that the People had sustained a part of this burden, finding at page
602:

             "The record in the case at bench contains facts which could
      objectively justify the officer's interception of the telephone call, e.g., the
      affidavit of Officer Zabokartsky supporting the issuance of the search
      warrant which indicates defendant used his telephone in drug transactions
      and the large amount of drugs and cash found in the premises."

             In People v. Coyle (1969) 2 Cal.App.3d 60 the defendant's wife telephoned
him and, with her permission, the police tape recorded the conversation. On appeal from
his plea of guilty an issue arose as to whether the lawfulness of the recording was
reviewable under Penal Code section 1538.5. The court stated at page 63:

            "The application of that section [1538.5] to the case at bench
      depends upon a determination that (a) the tape recording was a "tangible or


                                            12

                                                                                        85-601


      intangible thing," and (b) that the act of recording the conversation was a
      "search or seizure."

The court found, on page 64:

             "In People v. Superior Court (1969) 70 Cal.2d 123 [74 Cal.Rptr.
      294, 449 P.2d 230] the Supreme Court had to decide whether a motion
      could be made under section 1538.5 to suppress a tape recording which had
      been made by a private citizen. The court concluded that the motion was
      not available because the section only applied to a search or seizure made
      by a government agent. There is no suggestion in that opinion either that
      the recording was not a "thing," or that the act of recording a conversation
      did not constitute a search within the meaning of the statute.

             "In Katz v. United States (1967) 389 U.S. 347, 353 [19 L.Ed.2d 576,
      583, 88 S.Ct. 507], it was held that the act of a government agent in
      electronically listening to and recording a telephone conversation
      constituted a "search and seizure" within the meaning of the Fourth
      Amendment to the United States Constitution. Upon this authority, we
      conclude that the recording here sought to be suppressed was a "thing
      obtained as a result of a search or seizure" within the meaning of section
      1538.5, subdivision (a). It follows that defendant was entitled to invoke
      that section, and to seek appellate review of the adverse ruling despite his
      plea of guilty."

              In these cases the things seized were the conversations. The tape
recordings were the form in which these conversations were preserved. Similarly, the
telephone dialing impulses, when evidence of a crime within the meaning of subdivision
(4) of Penal Code section 1524, are things which may be seized; a pen register may be
used to accomplish that seizure as a tape recorder is used to capture a conversation or a
camera is used to take an image.

             A future thing, such as the anticipated dialing of a number from a
telephone, may be the subject of a search warrant. In Alvidres v. Superior Court (1970)
12 Cal.App.3d 575, 577, the court faced this question:

              "[I]f the magistrate is presented with an affidavit which satisfies him
      that all the requisites for a valid search will ripen at a specified future time
      or upon the occurrence of a specified event must he wait until that time or
      event before authorizing the search and seizure or may he issue his warrant


                                            13

                                                                                         85-601


      to be executed at the future specified time or upon the occurrence of the
      future event[?]"

The court stated at page 581:

              "We believe that achievement of the goals which our high court had
      in mind in adopting the exclusionary evidence rule is best attained by
      permitting officers to seek warrants in advance when they can clearly
      demonstrate that their right to search will exist within a reasonable time in
      the future. Nowhere in either the federal or state Constitutions, nor in the
      statutes of California, is there any language which would appear to prohibit
      the issuance of a warrant to search at a future time."

The court then added at pages 581-582:

             "We find support for our holding in Katz v. United States, 389 U.S.
      347 [19 L.Ed.2d 576, 88 S.Ct. 507], and in Berger v. New York, 388 U.S.
      41 [18 L.Ed.2d 1040, 87 S.Ct. 1873], where our Supreme Court indicated
      that it was constitutionally possible to obtain a search warrant for the
      seizure of oral communications through the use of electronic surveillance.

              "In Katz, the court said at page 354 [19 L.Ed.2d at p. 584]: '. . . it is
      clear that this surveillance was so narrowly circumscribed that a duly
      authorized magistrate, properly notified of the need for such investigation,
      specifically informed of the basis on which it [the electronic surveillance]
      was to proceed, and clearly apprised of the precise intrusion it would entail,
      could constitutionally have authorized . . . the . . . search and seizure. . . .'
      (Italics added.)

             "The acknowledgment of such a possibility clearly envisions a
      warrant that by the very nature of things would have to be issued in
      advance of the time that the subject matter to be seized was present on the
      premises. A warrant directing the seizing of a conversation could only be
      directed to words which would not be in existence until vocalized by the
      participants thereto."

Other cases similarly hold. (People v. Hernandez (1974) 43 Cal.App.3d 581, 589 fn. 2;
People v. Shapiro (1974) 37 Cal.App.3d 1038, 1042-1043.)

              Did the Legislature when amending section 1524 in 1957 intend to exclude
certain things, such as evidence obtained by electronic means, from the scope of the

                                             14


                                                                                          85-601


search warrant procedure? We find in the history and context of the law no suggestion of
such an intent.

               The law in 1957 was not silent on electronic searches and seizures. (See
Fricke, California Criminal Evidence, Fourth Edition, 1957, pp. 451-454.) Penal Code
section 653h (repealed Stats. 1967, ch. 1509, § 7) then provided that it was unlawful for
any person, without the consent of the owner, lessee or occupant of the property, to install
a "dictograph." An exception, however, was made for such devices when used and
installed by "a regular salaried peace officer expressly authorized . . . by the head of his
office or department or by a district attorney, when such use and installation are
necessary in the performance of their duties in detecting crime and in the apprehension of
criminals." Nevertheless, the effectiveness of the exception had been circumscribed two
years earlier in People v. Cahan, supra, 44 Cal.2d 434, which held that law enforcement
officers could not constitutionally gain entry without a search warrant to private premises
for purposes of secreting listening devices. The court stated (44 Cal.2d at p. 437):

              "Section 653h of the Penal Code does not and could not authorize
       violations of the Constitution . . . ."

The court declared the conduct of the officers, acting within the exception of the section
653h, to be unlawful and excluded the evidence obtained from the listening devices. (See
also Irvine v. California (1954) 347 U.S. 128, 132; People v. Tarantino (1955) 45 Cal.2d
590, 595.)

                Cahan involved police officers entering the defendants' houses and
installing listening devices or "bugs" to overhear conversations. A pen register requires
no illegal entry and does not overhear conversations.

             Other California laws in 1957 addressed "taps," i.e., connecting into wires
to hear conversations. Penal Code section 640 (repealed Stats. 1967, ch. 1509, § 6) made
it unlawful to "wilfully and fraudulently, or clandestinely" tap or to make any
unauthorized connection with any telegraph or telephone wire, line, cable or instrument.
Section 640 was interpreted to require that both the permission of the telephone
subscriber and of the telephone company be obtained before a third party could tap into
or connect with a telephone line. (People v. Trieber (1946) 28 Cal.2d 657, 662.)
However, former Penal Code section 640 was construed by the courts only in situations
involving eavesdropping.

              On the federal level the United States Supreme Court in Olmstead v. United
States (1928) 277 U.S. 438, 457-466, had held that it was not unconstitutional for federal
officers to wiretap if such could be accomplished without a physical trespass. However,

                                            15


                                                                                     85-601


Congress in 1934 enacted section 605 of the Federal Communications Act to prohibit
such practice when the person sending the wire communication did not consent thereto.
In a series of cases which construed this enactment, federal and state officers, as well as
private persons, were prohibited from wiretapping and any evidence obtained was
excludable in federal courts. (Nardone v. United States (1937) 302 U.S. 379, 382;
Schwartz v. Texas (1952) 344 U.S. 199, 203.) The prohibition was held applicable to
both intrastate and interstate telephone conversations. (Weiss v. United States (1939) 308
U.S. 321, 329.) However, section 605 of the Federal Communications Act, like its
California counterparts, had been by 1957 only applied in cases where conversations
were divulged. It was not until 1966 that a federal court found that a pen register was
included within the scope of section 605. (United States v. Dote (7th Cir. 1966) 371 F.2d
176, 181.) Nevertheless, in 1968, with the enactment of the Omnibus Crime Control and
Safe Streets Act Congress deleted any reference to wire communications from section
605. The 1968 wiretap statute, as we have seen, does not govern pen registers. (United
States v. New York Telephone Co., supra, 434 U.S. 159, 168 fn. 13.) Moreover, the
trespass test of Olmstead, supra, was abandoned in 1967. (Katz v. United States, supra,
389 U.S. 347, 351-353.)

              We find nothing in the state and federal law in 1957 which would have
prohibited the use of a pen register. Cahan involved an illegal entry and the installation of
devices to overhear conversations; Olmstead permitted the recording of conversations
without a physical trespass; neither former Penal Code sections 653h or 640 nor former
section 605 of the Federal Communications Act had been interpreted to prohibit the
seizure of electrical signals dialed from a telephone. We have no reason to suspect that
the Legislature, when amending section 1524 in 1957, was excluding telephone number
evidence from the search warrant procedure.

               Penal Code section 1524, as amended in 1957, eliminates artificial barriers
to the types of things which might be seized. However, it is not a statute which enables
the police to eavesdrop on confidential telephone conversations since it does not have the
procedural safeguards now required by the Omnibus Crime Control and Safe Streets Act.
In contrast, where the purpose of the police is to obtain a telephone record, in the form of
electrical dialing impulses from a telephone, the search warrant process of 1524 is an
available vehicle to do so. We see no material difference between securing a search
warrant to get telephone numbers from the telephone company or a hotel, and obtaining a
search warrant to get telephone numbers directly from the telephone itself.

               We find nothing in the California search warrant statute which would
preclude a magistrate from using that process to allow, on probable cause demonstrated, a
search for telephone numbers by means of a pen register and the seizure of those numbers
in a form resulting from the operation of such device.

                                             16

                                                                                      85-601


                                                IV



                                     OTHER STATUTES



             In enacting the "Invasion of Privacy Act" in 1967 (see Pen. Code, §§ 630-
637.5) the Legislature made the following finding in Penal Code section 630:

              "The Legislature recognizes that law enforcement agencies have a
       legitimate need to employ modern listening devices and techniques in the
       investigation of criminal conduct and the apprehension of law breakers.
       Therefore, it is not the intent of the Legislature to place greater restraints on
       the use of listening devices and techniques by law enforcement agencies
       than existed prior to the effective date of this chapter [Jan. 1, 1968]." (See
       also Pen. Code, §§ 633 and 633.5.)

             Assuming that a pen register is a "listening device and technique", nothing
in the law which predated the Invasion of Privacy Act restrained law enforcement
agencies from using a pen register authorized by a search warrant. In any event, existing
law does not prohibit similar use.

            Penal Code section 631 is not an obstacle to use of the search warrant
process. That section (derived from former section 640, supra) provides, in part, as
follows:

               "(a) Any person who, by means of any machine, instrument, or
       contrivance, or in any other manner, intentionally taps, or makes any
       unauthorized connection, whether physically, electrically, acoustically,
       inductively, or otherwise, with any telegraph or telephone wire, line, cable
       or instrument, . . . is punishable by a fine not exceeding two thousand five
       hundred dollars ($2,500), or by imprisonment in the county jail not
       exceeding one year, or by imprisonment in the state prison, or by both such
       fine and imprisonment in the county jail or in the state prison . . . ."
       (Emphasis added.)

In People v. Suite (1980) 101 Cal.App.3d 680, the court held that use of a "trap" (a
technique which records incoming telephone numbers), even without a warrant,5 was not
an "unauthorized connection." The court said at pages 685-686:

   5
     The device was installed on the police agency's own line to record incoming numbers.
Trapping or tracing a telephone call ordinarily involves the consent of one party to the call. (See
Application of the United States of America, Etc. (3rd Cir. 1979) 610 F.2d 1148, 1152-1153.)

                                                17


                                                                                           85-601


                     "The term 'unauthorized connection' is undefined by statute.
       In early cases involving former section 640, the antecedent of section 631,
       identical language prohibiting an 'unauthorized connection' to a telephone
       line was construed to prohibit a subscriber to telephone service from
       connecting his own equipment (i.e., an extension line) to his phone line
       without permission of the telephone company. The consent of both the
       subscriber and the phone company was required for such a connection to be
       'authorized.' (See, e.g., People v. Trieber (1946) 28 Cal.2d 657, 662-663
       [171 P.2d 1]; see also Comment, Electronic Surveillance in California: A
       Study in State Legislative Control (1969) 57 Cal. L.Rev. 1182, 1202.)
       However, trapping is not analogous to this form of 'unauthorized
       connection,' which in effect was an attempt to utilize the company's line
       without payment.

              ". . . . . . . . . . . . . . . . . . . . . .

              "Trapping of the police emergency lines here neither intercepted nor
       revealed the content of any communication, but instead only disclosed the
       telephone numbers of the callers."

The court concluded that the Legislature's concern in enacting section 631 was to
"prevent secretly listening to the contents of private conversations, or eavesdropping" and
that "[t]rapping is not eavesdropping." (101 Cal.App.3d at p. 687; emphasis in original.)
Likewise, a pen register does not eavesdrop on conversations; also it is not a device to
utilize the telephone company's line without payment.

             The California Supreme Court recently stated in Ribas v. Clark (1985) 38
Cal.3d 355, 359:

             "Section 631 was aimed at one aspect of the privacy problem —
       eavesdropping, or the secret monitoring of conversations by third parties."

              For similar reasons we do not believe that Penal Code section 632 would
preclude the use of a pen register. Section 632 provides, in part, as follows:

              "(a) Every person who, intentionally and without the consent of all
       parties to a confidential communication, by means of any electronic
       amplifying or recording device, eavesdrops upon or records the confidential
       communication, whether the communication is carried on among such
       parties in the presence of one another or by means of a telegraph, telephone
       or other device, except a radio, shall be punished by a fine not exceeding

                                                             18

                                                                                      85-601


       two thousand five hundred dollars ($2,500), or imprisonment in the county
       jail not exceeding one year or in the state prison, or by both that fine and
       imprisonment. . . .

              "(b) The term 'person' includes an individual, business association,
       partnership, corporation, or other legal entity, and an individual acting or
       purporting to act for or on behalf of any government or subdivision thereof,
       whether federal, state, or local, but excludes an individual known by all
       parties to a confidential communication to be overhearing or recording the
       communication."

This section prohibits eavesdropping on or the recording of a confidential
communication.        (Rogers v. Ulrich, (1975) 52 Cal.App.3d 894-899.)                  Since
eavesdropping is listening secretly to what is said in private, it has no application to a pen
register situation. (Id., at pp. 898-899.) Nor does the use of a pen register constitute the
recording of a confidential communication.

              Penal Code section 632, subdivision (c), provides:

               "(c)    The term 'confidential communication' includes any
       communication carried on in circumstances as may reasonably indicate that
       any party to the communication desires it to be confined to the parties
       thereto, but excludes a communication made in a public gathering or in any
       legislative, judicial, executive or administrative proceeding open to the
       public, or in any other circumstance in which the parties to the
       communication may reasonably expect that the communication may be
       overheard or recorded."

A pen register has been held not to be a means of acquiring a communication.

               "Pen registers do not 'intercept' because they do not acquire the
       'contents' of communications, as that term is defined by 18 U.S.C.
       § 2510(8). Indeed, a law enforcement official could not even determine
       from the use of a pen register whether a communication existed. These
       devices do not hear sound. They disclose only the telephone numbers that
       have been dialed -- a means of establishing communication. Neither the
       purport of any communication between the caller and the recipient of the
       call, their identities, nor whether the call was even completed is disclosed
       by pen registers." (United States v. New York Telephone Co., supra, 434
       U.S. 159, 166-167.)


                                             19

                                                                                       85-601


              We recognize that a telephone subscriber has a privacy interest in the
numbers he or she dials from a telephone. This privacy interest is protected by requiring
law enforcement officers to obtain a search warrant. We do not believe that the
installation of a pen register through a search warrant is a "tap" or "unauthorized
connection" forbidden by section 631 or that monitoring the dialing of a telephone
number is eavesdropping upon or recording a "confidential communication" prohibited
by section 632. Since telephone numbers may be seized by a search warrant or other
process when reduced to a record in the telephone company's office (Chapman and
McKunes, supra) or in a hotel's office (Blair, supra) we see no legislative intent to cut off
access by a search warrant to the same thing when produced by a pen register. Indeed,
the telephone company's and the hotel's records were also electronically generated from
dialing impulses.

              We conclude that a California magistrate may authorize the installation of a
pen register by issuance of a search warrant.6

                                           *****




   6
    To the extent that our Index Letter No. 78-103, July 13, 1978, and our Unpublished Opinion
No. 80-118, April 24, 1980, are inconsistent with the instant opinion, they are disapproved.
People v. Suite, supra, has convinced us that our interpretation of the term "unauthorized
connection" in section 631 contained in our prior unpublished opinions was erroneous.

                                             20

                                                                                       85-601